Exhibit 10.12

ASSIGNMENT OF PURCHASE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AGREEMENT is made and entered into as of this 26th
day of June, 2014, by and between CARTER VALIDUS PROPERTIES, LLC, a Delaware
limited liability company (“Assignor”), and HC-11250 FALLBROOK DRIVE, LLC, a
Delaware limited liability company (“Assignee”).

RECITALS

A. Assignor is the Purchaser under that certain Purchase Agreement made by and
between Cy-Fair Surgical Properties, Ltd., a Texas limited partnership as
Seller, and Assignor as Purchaser, having an effective date of June 5, 2014 (
the “Agreement”) relative to certain real property, together with Improvements,
Intangible Property and Personal Property (as defined in the Agreement) located
or necessary for the operations at 11250 Fallbrook Drive, Houston, Texas (the
“Property”).

B. Assignor wishes to assign to Assignee all of its rights under the Agreement
in return for Assignee’s agreement to assume all of Assignor’s obligations under
the Agreement.

NOW, THEREFORE, for valuable consideration to Assignor in hand paid by Assignee,
the receipt and sufficiency of which are hereby acknowledged by Assignor, the
parties agree as follows:

Assignor does hereby sell, assign, transfer and deliver unto Assignee all of
Assignor’s right, title and interest in and to the Agreement (including, without
limitation, the rights of Assignor in all deposit monies paid by Assignor under
the Agreement) regarding and relating to the Property which is the subject of
the Agreement.

Assignee, by the acceptance hereof, hereby assumes all rights and obligations of
Assignor as Purchaser under the Agreement and agrees to be bound by all of the
terms and conditions of the Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.

 

WITNESSES:   ASSIGNOR:  

Carter Validus Properties, LLC,

a Delaware limited liability company

/s/ Demetra Elliott   Print Name: Demetra Elliott   By: /s/ John E. Carter /s/
Miles Callahan   Date: 06/26/2014 Print Name: Miles Callahan   WITNESSES:  
ASSIGNEE:   HC-11250 Fallbrook Drive, LLC, a Delaware limited liability company
  By:   Carter Validus Operating Partnership II, LP a Delaware limited
partnership, Its Sole Member

/s/ Anatalia Sanchez

Print Name: Anatalia Sanchez

    By:   Carter Validus Mission Critical REIT II, Inc., a Maryland corporation,
Its General Partner       By: /s/ Lisa A. Drummond /s/ Miles Callahan      
Name: Lisa A. Drummond Print Name: Miles Callahan       Its: Secretary

 

-2-